DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchev (US 2010/0213946).
Regarding claim 1, Kirchev discloses  a method for estimating a state of charge of a valve regulated lead-acid battery([0001]), the method comprising: an overcharge amount identification step of identifying an overcharge amount when the lead-acid battery is overcharged after an arbitrary reference time([0047]-[0048]); an open circuit voltage acquisition step of acquiring an open circuit voltage of the lead-acid battery after the reference time([0045], [0048]); and
a state-of-charge estimation step of estimating a state of charge of the lead-acid battery based on the acquired open circuit voltage and a correlation between an open circuit voltage and state of charge in which a rate of change of the state of charge with respect to the open circuit voltage is smaller as the overcharge amount from the reference time until an acquisition time of the open circuit voltage is larger([0045]-[0050], Figs. 9 & 11).
Regarding claim 2, Kirchev discloses all of the claim limitations as set forth above. Kirchev further discloses   further comprising a liquid reduction amount estimation step of estimating a liquid reduction amount of an electrolyte solution in the lead-acid battery based on the overcharge amount, wherein in the state-of-charge estimation step, the state of charge of the lead-acid battery is estimated by using the correlation between the open circuit voltage and state of charge with the rate of change according to the liquid reduction amount that is estimated ([0045]-[0050], Figs. 9 & 11).
Regarding claim 5, Kirchev discloses a monitoring device for a valve regulated lead-acid battery(Fig. 10, [0023])), the device comprising: an overcharge amount identification unit that identifies an overcharge amount when the lead-acid battery is overcharged after an arbitrary reference time([0047]-[0048]); an open circuit voltage acquisition unit that acquires an open circuit voltage of the lead-acid battery after the reference time([0045], [0048]); and a state-of-charge estimation unit that estimates a state of charge of the lead-acid battery based on the acquired open circuit voltage and a correlation between an open circuit voltage and state of charge in which a rate of change of the state of charge with respect to the open circuit voltage is smaller as the overcharge amount from the reference time until an acquisition time of the open circuit voltage is larger([0045]-[0050], Figs. 9 & 11).
Regarding claim 6, Kirchev discloses  a method for estimating a liquid reduction amount of an electrolyte solution of a valve regulated lead-acid battery([0047]-[0050]), the method comprising: an overcharge amount identification step of identifying an overcharge amount when the lead-acid battery is overcharged([0047]-[0048]); and a liquid reduction amount estimation step of estimating the liquid reduction amount of the electrolyte solution based on the overcharge amount([0049]-[0050], Figs. 9 & 11).
5.	Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosaka et al.  (WO 2019082766A1).
Regarding claim 6, Hosaka discloses a method for estimating a liquid reduction amount of an electrolyte solution of a valve regulated lead-acid battery(title), the method comprising:
an overcharge amount identification step of identifying an overcharge amount when the lead-acid battery is overcharged(Evaluation of liquid reduction performance,  p. 13 lines 9-14); and a liquid reduction amount estimation step of estimating the liquid reduction amount of the electrolyte solution based on the overcharge amount(p. 13, lines 15-24).
Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is in the liquid reduction amount estimation step, with respect to a portion of the liquid reduction amount that is estimated, the portion being equal to or less than a predetermined value, a subtraction amount of the electrolyte solution is estimated based on a first conversion relationship of the overcharged amount−the subtraction amount of the electrolyte solution, and with respect to a portion of the liquid reduction amount that has exceeded the predetermined value, the subtraction amount of the electrolyte solution is estimated based on a second conversion relationship having a smaller conversion rate of the liquid reduction amount of the electrolyte solution with respect to the overcharge amount than the first conversion relationship.
In the instant invention, in the VRLA, a correlation is established between the liquid reduction amount of the electrolyte solution and the overcharge amount([0042] US 2021/0190869). Therefore, by using a conversion rate according to this correlation (conversion rate of the liquid reduction amount of the electrolyte solution with respect to the overcharge amount, hereinafter also referred to as “liquid reduction conversion rate”), the liquid reduction amount of the electrolyte solution can be estimated from the overcharge amount([0042]). However, through repeated extensive studies, the present inventors have newly found that this liquid reduction conversion rate changes as the liquid reduction in the electrolyte solution proceeds([0042]).  On the other hand, the more the liquid reduction of the electrolyte solution proceeds and the exposed surface of the negative electrode plate become larger, the more likely the gas absorption reaction occurs([0043]). If the gas absorption reaction is likely to occur, the liquid reduction amount of the electrolyte solution per unit overcharge amount is reduced, and thus the liquid reduction conversion rate decreases([0043]). Thus, by making a correction that decreases the liquid reduction conversion rate as the liquid reduction amount of the electrolyte solution increases, the liquid reduction amount of the electrolyte solution (sulfuric acid concentration of the electrolyte solution) can be more accurately estimated from the overcharge amount([0044]).
Kirchev does not disclose, teach or render obvious in the liquid reduction amount estimation step, with respect to a portion of the liquid reduction amount that is estimated, the portion being equal to or less than a predetermined value, a subtraction amount of the electrolyte solution is estimated based on a first conversion relationship of the overcharged amount−the subtraction amount of the electrolyte solution, and with respect to a portion of the liquid reduction amount that has exceeded the predetermined value, the subtraction amount of the electrolyte solution is estimated based on a second conversion relationship having a smaller conversion rate of the liquid reduction amount of the electrolyte solution with respect to the overcharge amount than the first conversion relationship.
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is further comprising a temperature acquisition step of acquiring a temperature of the lead-acid battery, wherein in the liquid reduction amount estimation step, the subtraction amount of the electrolyte solution is estimated based on a conversion relationship in which the conversion rate of the liquid reduction amount of the electrolyte solution with respect to the overcharge amount is smaller as the acquired temperature is lower.
In the instant invention, the liquid reduction amount estimation unit 540 estimates the cycle liquid reduction amount from the cycle overcharge amount by using the corrected liquid reduction conversion rate (correlation between the liquid reduction amount of the electrolyte solution and the overcharge amount) according to the acquired temperature of the VRLA 100 and the total cycle liquid reduction amount until the previous time (S150)([0066], Fig. 3).
Kirchev does not disclose, teach or render obvious further comprising a temperature acquisition step of acquiring a temperature of the lead-acid battery, wherein in the liquid reduction amount estimation step, the subtraction amount of the electrolyte solution is estimated based on a conversion relationship in which the conversion rate of the liquid reduction amount of the electrolyte solution with respect to the overcharge amount is smaller as the acquired temperature is lower.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724